Case 1:19-cv-03¢85-GHW Document 10 Filed 05/99/19 Page 1 of 24

JUDGE WOODS

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION, 1 Q f my y f \ CY [mg OQ ge
Plaintiff, 19 Civ. -

VS.

ECF CASE
ONE OR MORE UNKNOWN TRADERS

IN THE SECURITIES OF ANADARKO
PETROLEUM CORPORATION,

Defendants.

 

 

PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
MEMORANDUM OF LAW IN SUPPORT OF ITS
EX PARTE EMERGENCY APPLICATION FOR AN
ORDER TO SHOW CAUSE, ASSET FREEZE, AND OTHER RELIEF

KEEFE M. BERNSTEIN"

bernsteink@sec.gov _
B. DAVID FRASER

fraserb@sec.gov
SECURITIES AND EXCHANGE COMMISSION

801 Cherry Street, Suite 1900
Fort Worth, Texas 76102
(817) 900-2607

April 29, 2019

* Not admitted in SDNY, pro hac vice application filed herewith.
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 2 of 24

 

TABLE OF CONTENTS
Page

TABLE OF AUTHORITIES .........cccsssccssssesessececesessessesssscscesssssssssvenssesensseseeseenseausseseussenesseenenesees i
I. PRELIMINARY STATEMENT .........ccssssssssssssssssssssssessseseesecassesnesesseneesenseneasenenenessssessces 1
Il. FACTUAL BACKGROUND ........cccccssssssessoreesssssesssssssssseesuseesseessesesnenesecsesneasensassesasnaeees 3
A. Chevron’s Agreement to Acquire Anadarko ..........cecscsesseereneeeeeseesenenetenensasenenes 3

B. Defendants’ Suspicious Trading in Anadark0 ...........ccscssecseseeseeeseestesseseneseenenees 4

TIL. «9§ ARGUMENT ue. cececcccescsescesesessscnscecsccsessscssescscessensssesenaeneseesesnsaeensacessneassceesessreseneesensenenes 6
A. The Court Has Jurisdiction ..........cccseeesseseseescesesseseesseseseeeeseeseensereeseosesessessnentees 6

1. The Court has subject matter jurisdiction over this action ............:sss0 6

2. The Court has personal jurisdiction over the defendants...............s:s+00+ 8

B. The Court Should Enter an Order Immediately Freezing Assets...............+++.8

1. The legal standards for an asset freeZe ..........-.sssessesesseeseseenenenenetenenennees 8

2. There is strong circumstantial evidence of insider trading .................++ 9

3. Defendants are very likely to dissipate their ill-gotten gains.................. 12
C. An Order Requiring Identifying Information Is Necessary to Conduct

This Litigation Effectively ..........csssssssesseeseseeessssssseseeeesenssneencnnenenensesseesetsets 15
D. An Order Granting Expedited Discovery Is Appropriate ............ssssssseserserereess 15
E, An Order Permitting Alternative Means of Service Is Appropriate ............0++-- 16
F, An Order Should Issue Prohibiting the Alternation or Destruction of

Documents and Other Records .........:.:cssscsscsssesssesseeenessenereeseeenrsseseessenssesecanenense 17
G. A Repatriation Order is Appropriate............essesssssssessersreenerneseeesnsenssseneeneseenensenens 17
H. The Court Should Enter an Order to Show Cause Why a Preliminary

Injunction Should Not Be Entered ..........cecsesescsesstssesseneeenesesesesessesenenenensenenseees 18

TV. CONCLUSION ...eeccceccceccsessssesssscsseceececcceseesscsensessesressensseseaceneseesaesersesssoeanassceseeaeensegs 18
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 3 of 24

TABLE OF AUTHORITIES

Cases

Cornwell v. Credit Suisse Group,
729 F. Supp. 2d 620 (S.D.N.Y. 2010) oo... eecccsccesscesseeeseeesseseeceeseeeersseeesceseneseeseeeeees 7

Dirks v. SEC,
463 U.S. 646 (1983) cc ccccecccssessscceeeseececssesecesecsececeesscesseeseeessscssssescenecensesesseeessnseeneeens 10

Ellsworth Assocs., Inc. v. United States,
917 F. Supp. 841 (D.D.C. 1996) oe eecesessessetsessesssseneecneeseseneesesneensessessnesseeseeses 16

FTC vy. Pecon Software, Inc.,
Nos. 12 Civ. 7186, 12 Civ. 7188, 12 Civ. 7191, 12 Civ. 7192, 12 Civ. 7195,
2013 WL 4016272 (S.D.N.Y. Aug. 7, 2013) c.cecccecssssscsesssessesseseeesnensseeeteecseeonesees 16

Hecht Co. v. Bowles,
321 U.S. 321 (1944) oo. ecccccceccesneesceeesseesseesasecsessesseseesesseeseseeceeseesoeeesnasscesassnusersenaneatens 9

Inre Gildan Activewear, Inc. Sec. Litig.,
636 F. Supp. 2d 261 (S.D.N.Y. 2009) .....ccesssesseseseeeseeessseeseetenseseseneseneseenesnanenenenens 11

Int’l Controls Corp. v. Vesco,
490 F.2d 1334 (2d Cir. 1974) oo. eessccesesssseenssseeeseresseseneneesasseasseessseesessaneenensansensanenss 9

Morrison v. Nat’] Austl. Bank Lid.,
561 U.S. 247 (2010) ...eeceeseeececesesessesessseseassesesenenseacacereeeassesssenseeseaesessesanerssasnesesacnesesesses 6

Russo v. Bruce,
777 F. Supp. 2d 505 (S.D.N.Y. 2011) -.eeeeeeceesssesesesesesesenenesetenenneassessssneceseeenensaenenens 11

SEC v. Aimsi Tech., Inc.,
650 F. Supp. 2d 296 (S.D.N.Y. 2009) .....esssesessssssssseessseensnsensnenseneaseescsenasssenesenenenses 18

SEC v. Aragon Capital Advisors, LLC,
2011 WL 3278642 (S.D.N.Y. July 26, 2011)... ceeeesssesseetsseereeessessetereessseseestenenenns 17

SEC vy. Babikian,
No. 14 Civ. 1740, 2014 WL 2069348 (S.D.N.Y. Apr. 21, ZOLA) ...eeeeeeeseseeeereeeeeees 16

SEC v. Banner Fund Int'l,
211 F.2d 602 (D.C. Cir. 2000) .....cscceceseseseseneecesersesserscsesesensenesnenessnesasseneseaseseeenas 17-18

SEC v. Berger,
322 F.3d 187 (2d Cir. 2003) .....eccsccescssssesesseseeneseeeceeeseresssseeensssaeseensesenesersssereesesanenees 7

ii
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 4 of 24

SEC v. Byers,
No. 08 Civ. 7104, (DC), 2009 WL 33434 (S.D.N.Y. Jan. 7, 2009) .......ceeeeessseseeeeees 8

SEC v. Cavanagh,
155 F.3d 129 (2d Cir. 1998) oe eeeseesesseceeceeneesececcececseseeeseceecesenssnseceeeeeeess 8,9

SEC v. Compania Int'l Financiera S.A.,
2011 WL 3251813 (S.D.N.Y. July 29, 2011) once ee eeceeeceeeeeeceresceeneeseeeeeees 8, 13, 17

SEC v. Credit Bancorp Ltd.,
No. 99 Civ. 11395, 2010 WL 768944 (S.D.N.Y. March 8, 2010) ..0..... eee eeeeeeeeeeees 14

SEC v. Dubovoy,
No. 15-CV-06076-MCA-MAH, AH,

2015 WL 6122261 (D.N.J. Oct. 16, 2015) oe eeescssssscsesseeeceneeeseeeesseeesnseennens 9, 12
SEC v. Dubovoy,

2016 WL 7217607 (D.N.J. Dec. 13, 2016) eee eeccceseeseesseeneeeseesneesnnerseeesneeseetseeens 16
SEC v. Estate of Hirshberg,

101 F.3d 109 (2d Cir. 1996) oo... eeseecesessecssesscesessesessseessensessesseeseseneesseseeseeenaseneeseees 9
SEC v. Euro Security Fund, COIM SA,

No. 98 CIV. 7347, (DLC), 1999 WL 76801 (S.D.N.Y. 1999) ....eeccsceseesesseteeseeeeees 8
SEC v. First Jersey Sec., Inc.,

101 F.3d 1450 (2d Cir. 1996) oo... ecscssssssssessesssseeseesssessseeeeneneeeessessssnesnesseeseeseeneseenaens 9
SEC v. Gonzalez de Castilla,

145 F. Supp. 2d. 402 (S.D.N.-Y. 2001) .....cscssssesesesseeeeeseeeeeeseseeenseseeseneseseeennenensenses 13
SEC v. Grossman,

F. Supp. 649 (S.D.N.Y. 1995) ...cccssccsssssssesesecsesssesresessnesessnsseeneneneneacesncasacasssanerecasenees 9
SEC v. Illarramendi,

No 11-civ-78, 2011 WL 2457734 (D. Conn. June 16, 2011) 0... eeeesseseseseeeteerenenees 17
SEC y. Lybrand,

No. 00-CV-1387, (SHS), 2000 WL 913894 (S.D.N.Y. July 6, 2000) ......-.cessesssseees 17

SEC v. Maillard,
No. 13-cv-5299, (VEC), 2014 WL 1660024, 2014 U.S. Dist. LEXIS 56456
(S.D.NLY. Apr. 23, 2014) oo. escccsesssessseseseseessnssssneesessenneessetsrssesseneeeseeaaserenesenees 7-8, 14

SEC v. Obus,
693 F.3d 276, 290 (2d Cir. 2012) o..ceccecccsssseesreessesssesneestsscenestetssecessecssenessesseeeares 10

SEC. v. One or More Unknown Traders in Sec. of Bioverativ, Inc.,

ili
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 5 of 24

18 CIV. 701 (JGK), 2018 WL 2244463 (S.D.N.Y. Jan. 26, 2018) 0... eee 2, 12, 14

SEC v. One of More Purchasers of Call Options for the Common Stock of CNS, Inc.,
No. 06-4540 (Oct. 12, 2006)... ee sessscesssscssesecsssessesscsssnsssseesssseassssseesessesseneesessesteasense 14

SEC. v. One or More Unknown Traders in Sec. of Gen. Commce’n, Inc.,
17 CIV. 2659 (KPF), 2017 WL 1407514 (S.D.N.Y. Apr. 13, 2017) ............. 2, 12, 14

SEC v. One or More Unknown Purchasers of Options of Intermune, Inc.,
No. 10-9560 (S.D.N.Y. Dec. 23, 2010) oe sesessssssescssssesssssessssscsecessssssssssenssrenseess 2, 14

SEC v. One or More Unknown Traders in Securities of Onyx Pharmaceuticals, Inc.,
No. 13-—CV-4645 (JPO), 2014 WL 5026153

(S.D.N.Y. Sept. 29, 2014)... ecesseseecssssesetessssessecessscseesssesereeeses wee 2, 10, 11, 12, 13, 14
SEC v. One or More Unknown Purchasers of Sec. of Telvent GIT, SA,

No. 11-CV-3794 (TPG) (S.D.N.Y. June. 3, 2011)... ee eessessessessenseeeeeseeseenentereees 2, 14
SEC v. Payton,

97 F. Supp. 3d 558, (S.D.N.Y. 2015) ...cccessessseessesesseseneesssseneseeseseeeeeeeessessssensaaces 13

SEC v. Resource Dev. Int'l LLC,
160 F. App’x 368 (Sth Cir. Dec. 21, 2005) .....ccescsressereseeesenereseeseesseesscennseenesensanens 17

SEC v. Roazak,
495 F. Supp. 2d 875 (N.D. I]. 2007) 0... cesescsesseetesseeeeesenseensesenseseseenssessenenensenenenneaey 11

SEC v. Schiffer,
No. 97 Civ. 5853, (RO), 1998 WL 307375 (S.D.N.Y. June 11, 1998) ......seeesereees 14

SEC v. Singer,
786 F. Supp. 1158 (S.D.N.Y. 1992) w.ecccesssesesceeesseessesesenenesenseessnenseneeenenenssssssesesnaeees 11

SEC v. Softpoint, Inc.,
No. 99 CIV 2951, (GEL), 2001 WL 43611 (S.D.N.Y. Jan. 18, 2001) ....esssereereeeees 8

SEC v. Sonja Anticevic, et al.,
No. 05 Civ. 6991, (KMW), 2005 WL 1939946 (S.D.N.Y. Aug. 5, 2005) ........ eee 13

SEC v. Spivak,
194 F. Supp. 3d 145, 161 n.4 (D. Mass. July 12, 2016) 0... sssseesssssersereneeenseteseetens 13

SEC v. Traffic Monsoon, LLC,
245 F. Supp. 3d 1275 (D. Utah 2017) ....scececeeecersseesserenseeseessessenesessnessesnesssnaecssenssees 7

SEC v. Unifund SAL,
910 F.2d 1028 (2d Cir. 1990) eee cessscseesesseeneeeesnseeeeeseneeseseeeeenees 8, 9, 12, 16, 17

iv
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 6 of 24

SEC v. Vaskevitch,

657 F. Supp. 312 (S.D.N.Y. 1987) ....eeeceesceeceesesecseceeseseenseesessesneceecsessessesseeseesseneeees 16
SEC v. Warde,

151 F.3d 42 (2d Cir. 1998) ooo. ccscssscsseessccseesessecesceceseceeeeecsseesenesesseeesneesneseaeeess 10
SEC v. Well Advantage Ltd., et al.,

No. 12-cv-5786 (RJS), (S.D.N.Y. Aug. 6 & 22, 2012)......ccccsccscscstscssesesseesreeseeereeeenetens 13
SEC v. Xia,

No. 15 Civ. 03320 (S.D.N.Y. May 5, 2015).........:cscsscsesssssessesceeceesensesesececescteceeeseseesserssease 14
Smith v. SEC,

653 F.3d 121 (2d Cir. 2011) oo. eeeseeeseseeeeeeeeceeeeessessccssesescsssescsusesssssaseeeeeseseanes 8,9
United States v. Libera,

989 F.2d 596 (2d Cir. 1993) oo. eeescccsessceseceeseseteeeessceseerssasseeesaeseesssesserecseseneeesseens 11
United States v. Newman,

773 F.3d 438 (2d Cir. 2014) wo.ceceeccessesceseeecesceeeecessesssesseceeeessssssscseeessacetesseeenees 10, 11
United States v. O’Hagan,

521 U.S. 642 (1997) ...cceccscscssceccsceeeessceeececeesseesesssesessssessessssseneasseseeeeeesenssenesesseeeeneesees 11
FEDERAL STATUTES
Section 929P(b), Dodd-Frank Wall Street Reform and Consumer Protection Act.............. 6, 7

Securities Exchange Act of 1934

Section 27 [15 U.S.C. § 78aa] ...ccceccesescecssseeseseeesseeteenestensersssscensesssneeeerensenssnensssesnenesesnenens 6
Section 10 [15 U.S.C. § 78)] ........ nsesssessiseansassnansenaansenanesennaneenneeesenunssssuneesesst 1,9, 10
Section 2] [15 U.S.C. § T8u] 0... ceeeccscsssseseessesesesseeeeeenerseesseesseasecseseeeeseeseeescssesenesecsanseneesees 17
FEDERAL REGULATIONS

Rule 10b-5 [17 C.F.R. § 240.10D-5] oo. .sesceeessssesesseseseenssesenesesscerenenenssssseneneneasasasesenenensasacassenonersess 1
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 7 of 24

Plaintiff Securities and Exchange Commission (the “SEC’’) respectfully submits this
Memorandum of Law in support of its ex parte emergency application for an order to show
cause, asset freeze, and other relief against One or More Unknown Traders in the Securities of
Anadarko Petroleum Corporation (collectively, “Defendants”).

I. PRELIMINARY STATEMENT

The SEC seeks an emergency asset freeze to prevent the dissipation of proceeds
from highly unusual and suspicious insider trading by unknown traders who are believed to
be overseas. These unknown traders purchased, in foreign accounts, significant quantities of
out-of-the-money call option contracts (“calls”) in the securities of Anadarko Petroleum
Corporation (NYSE: APC) (“Anadarko”)—a security for which the accounts at issue had no
recent options trading history—shortly before Chevron announced its intention to acquire
Anadarko on April 12,2019. As a result of their well-timed trades, Defendants stand to earn
windfall profits of approximately $2.5 million from options that cost approximately $200,000.

Defendants’ identities are not yet known. Their purchase orders originated through
foreign brokerage firms, using accounts trading for one or more foreign purchasers. The
foreign brokerage firms cleared the trades through U.S.-based brokerage firms.

Despite the unknown identities of these foreign traders, the evidence submitted with
this Application, including the Declaration of Jeffrey Cohen (“Cohen Decl.”) attached as
Exhibit A, demonstrates a strong circumstantial basis to infer that Defendants engaged in illegal
insider trading in violation of Section 10(b) of the Securities Exchange Act of 1934 (‘Exchange
Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5]. Because the
Defendants are trading through accounts held at foreign institutions, there is a substantial risk
that Defendants’ ill-gotten funds will be dissipated if not immediately frozen, and ordered

repatriated to the United States to the extent they are overseas.

1
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 8 of 24

The SEC, therefore, seeks an emergency asset freeze and other related relief, to preserve

the status quo and to protect this Court’s ability to enter a meaningful judgment of

disgorgement, prejudgment interest, and monetary penalties against Defendants. Specifically,

the SEC respectfully requests that the Court enter an order:

(a)
(b)
(c)
(d)
(e)
(f)

(g)

freezing assets;

requiring Defendants’ identification;

requiring repatriation of any assets;

preventing document alteration or destruction;

expediting discovery in this action;

providing for alternate means of service of the papers supporting this application
and any Order the Court issues based on this application; and

requiring Defendants to show cause why this Court should not issue a

preliminary injunction and other relief against them.

Under similar circumstances, courts within this district have previously granted the SEC

identical relief as that requested in this Application. See, e.g., SEC. v. One or More Unknown

Traders in Sec. of Bioverativ, Inc., 18 CIV. 701 (JGK), 2018 WL 2244463 (S.D.N.Y. Jan. 26,

2018) (attached as Exhibit B); SEC. v. One or More Unknown Traders in Sec. of Gen. Commc’n,

Inc., 17 CIV. 2659 (KPF), 2017 WL 1407514 (S.D.N.Y. Apr. 13, 2017) (attached as Exhibit C);

SEC v. One or More Unknown Traders in Sec. of Onyx Pharm., Inc., No. 13- 4645, (S.D.N.Y. July

10, 2013) (attached as Exhibit D); SEC v. One or More Unknown Purchasers of Sec. of Te elvent

GIT. SA, No. 11-CV-3794 (TPG) (S.D.N.Y. June. 3, 2011) (attached as Exhibit E); SEC v. One or

More Unknown Purchasers of Options of Intermune, Inc., No. 10-9560 (S.D.N.Y. Dec. 23, 2010)

(attached as Exhibit F).
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19" Page 9 of 24

Il. FACTUAL BACKGROUND
A. Chevron’s Agreement to Acquire Anadarko

On February 6, 2019, Chevron’s CEO delivered a letter to Anadarko’s CEO setting forth
Chevron’s proposal to acquire Anadarko. (Cohen Decl. § 14.) Shortly thereafter, Anadarko
informed its board of directors (“Board”) of the letter and notified various legal and financial
advisors of the proposal. (/d.) On February 18, 2019, Anadarko’s Board authorized negotiations
with Chevron with respect to a potential transaction. (/d.) On February 20, 2019, Chevron and
Anadarko executed a Non-Disclosure Agreement (“NDA”) and thereafter began due diligence
process. (Jd.) On March 11, 2019, Chevron sent a draft merger agreement to Anadarko. (/d.)

On March 22, 2019, the CEO of Occidental told the CEO of Anadarko that Occidental
would be sending a competing offer to acquire Anadarko. (Jd. § 15.) On March 23, 2019,
Anadarko received the competing offer from Occidental and informed Chevron that it would
consider competing proposals. (Jd.) On March 24, 2019, Chevron disengaged from the
negotiating process and Anadarko’s Board authorized transaction discussions with Occidental.
(Id.) On March 26, 2019, Anadarko and Occidental executed an NDA. (/d.) Over the next
several days, Anadarko and Occidental engaged in merger discussions and due diligence
sessions, including in-person due diligence sessions held on April 1, 2019. dd.)

On April 6, 2019, discussions between Chevron and Anadarko resumed and ran parallel
to Anadarko’s discussions with Occidental. (Jd.) On April 11, 2019, Chevron and Anadarko
executed the merger agreement after the market closed. (/d.) Before the U.S. markets opened
on April 12, 2019, Anadarko and Chevron publicly announced (the “Announcement”) an
agreement for Chevron to acquire all of the outstanding shares of Anadarko through a tender

offer for approximately $33 billion. (id. 16.) Under the terms of the agreement, Chevron
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 10 of 24

would pay $65 per share in cash and stock, a 38% premium over Anadarko’s April 11, 2019
closing price of $46.80. (/d. J 17.)

As a result of the Announcement, Anadarko’s share price increased substantially. On
April 12, 2018, Anadarko shares opened at $63.07, reached a high of $63.23 for the day, and
closed at $61.78, a 32% increase over its April 11 closing price. (Jd. 4 18) Between February 6,
2019 and April 11, 2019 (the day before the Announcement), Anadarko traded between $41.84
and $47.19, up to the $46.80 close on April 11, 2019. (d.) Following the Announcement, on
April 24, 2019, Occidental issued a press release announcing a competing proposal to acquire
Anadarko for $76 per share. (/d. J 19.)

B. Defendants’ Suspicious Trading in Anadarko

Defendants are unknown traders who purchased options through foreign accounts. In
advance of the Announcement, Defendants purchased 1,650 Anadarko calls through an omnibus
account at Cowen International Ltd. in the United Kingdom (“Cowen Account”), a second U.K.
omnibus account at Cowen International Ltd. for Sun Global (“Cowen-SG Account”), and an
omnibus account in Cyprus at Renaissance Securities (Cyprus) Limited (“Renaissance
Account”). (dd. 421.)

The following table summarizes the calls Defendants bought shortly before the April 12,

2019 Announcement:
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 11 of 24

 

Option Series Bought Sold Exercised | Strike % of Profit
Price Series (less comms)

 

Cowen Account

 

 

APC 15FEB19 2/8/19 2/15/19 $40 55.19% $494,000
250 250
options options
APC 18APR19 3/22/19 | 4/16/19 $45 57.34% $824,500
500 500

options | options

 

Cowen-SG Account

 

APC 18APR19 3/25/19 | 4/16/19 $45 34.97% $419,250
250 250
options | options

 

Renaissance Account

 

 

 

 

 

 

 

 

 

 

APC 17MAY19 4/1/19 4/15/19 $50 38.33% $727,350
650 650
options options
(Id. § 28.)

Defendants’ purchases of the Anadarko calls were highly suspicious for several reasons.
First, substantially all of the calls were purchased out-of-the-money,! shortly before the
Announcement, and were set to expire in the near term. (/d. J] 24-28.) Therefore, the price of

Anadarko’s stock had to rise for Defendants to make money on the calls.”

 

' Tf at the time of purchase the strike price for the call is above the price at which the stock is then trading, the call is
“out of the money” because it would be unprofitable to exercise the call and pay more for the stock than if it were
purchased on a stock market.

? The F ebruary 8, 2019 calls in the Cowen Account were the only “‘in-the-money” calls. However, these calls were
purchased only days after the start of Anadarko’s acquisition discussions with Chevron. On information and belief,
an individual with inside information about early merger discussions would also be incentivized to acquire in-the-
money options, because if an acquisition was not announced before their expiration, the account holder would be
able to exercise the options and hold the stock with knowledge that discussions continued.
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 12 of 24

Second, the purchases began shortly after the discussions between Chevron and
Anadarko commenced, and continued during the time that Anadarko and Chevron, and/or
Anadarko and Occidental, were actively discussing an acquisition. (/d.)

Third, before these suspicious and profitable trades, no other reportable trades in
Anadarko options had been placed through the Cowen, Cowen-SG, or Renaissance Accounts in
the year leading up to the Announcement. (Jd. { 29.)

Fourth, the option purchases at issue accounted for a large percentage of the respective
option series. (/d. J 24-28.) Moreover, the trades were not hedged, and Defendants were solely
betting the stock price would increase. (Jd. 4 30.)

Fifth, Defendants obtained outsized profits in a short period of time based on a relatively
small investment. The traders in the three accounts have generated approximately $2.5 million
in short-term profits (or potential profits) from these trades: (1) $1,318,500 in the Cowen
Account; (2) $419,250 in the Cowen-SG Account; and (3) $727,350 in the Renaissance Account.
(id. 431.) The total cost of the options was only approximately $200,000. (id. J] 24-26.)

Il. ARGUMENT
A. This Court Has Jurisdiction

1. The Court has subject matter jurisdiction of this matter

The Court has subject matter jurisdiction pursuant to Section 27 of the Exchange Act
[15 U.S.C. § 78aa] because, inter alia, Defendants made use of the facilities of a national
securities exchange in connection with the transactions alleged in the Complaint. As a
threshold matter, the domestic transaction requirement of Morrison v. Nat’l Austl. Bank
Ltd., 561 U.S. 247, 266-67 (2010), does not apply to this action. Congress reinstated the
Second Circuit’s “conduct and effects” test in SEC enforcement actions when it enacted

Section 929P(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act. See

6
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 13 of 24

17 U.S.C. § 77v(c) (“The district courts of the United States.. .shall have jurisdiction of an
action or proceeding brought or instituted by the Commission or the United States alleging
a violation of section 77q(a) of this title involving--(1) conduct within the United States that
constitutes significant steps in furtherance of the violation, even if the securities transaction
occurs outside the United States and involves only foreign investors; or (2) conduct
occurring outside the United States that has a foreseeable substantial effect within the
United States.”); Cornwell v. Credit Suisse Group, 729 F. Supp. 2d 620, 627 n.3 (S.D.N.Y.
2010) (Marrero, J.) (“For whatever comfort it may bring to Plaintiffs and counsel, and
however much restoration of the Second Circuit’s pride and vindication of its venerable
jurisprudence it is worth, the Court notes that in legislation recently enacted, Congress
explicitly granted federal courts extraterritorial jurisdiction under the conduct or effect test
for proceedings brought by the SEC.”); see also SEC v. Traffic Monsoon, LLC, 245 F. Supp. 3d
1275, 1286-94 (D. Utah 2017) (concluding that Section 929P(b) of the Dodd-Frank Act reinstated
the conduct and effects test).

Under the “conduct and effects” test, the Second Circuit looks to two factors: “(1)
whether the wrongful conduct occurred in the United States, and (2) whether the wrongful
conduct had a substantial effect in the United States or upon United States citizens.” SEC v.
Berger, 322 F.3d 187, 192 (2d Cir. 2003). “[T]he test is met whenever (1) the defendant’s
activities in the United States were more than merely preparatory to a securities fraud
conducted elsewhere and (2) the activities or culpable failures to act within the United
States directly caused the claimed losses.” Jd. at 193 (internal quotation marks and citations
omitted). Here, the conduct at issue—the highly suspicious options trades—occurred in the

United States and had a substantial effect on United States investors.
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 14 of 24

Even applying Morrison, the domestic transaction requirement is satisfied by the
domestic securities transactions at issue here. See, e.g. SEC v. Maillard, 2014 US. Dist.
LEXIS 56456 (S.D.N.Y. Apr. 23, 2014); SEC v. Compania Internacional Financiera S.A.,
2011 WL 3251813, at *6-7 (S.D.N.Y. July 29, 2011).

2. The Court has personal jurisdiction over the defendants

The Court also has personal jurisdiction over the unknown traders. A district court
may exercise specific personal jurisdiction over a foreign defendant in an action brought under
the federal securities laws ifthe defendant’s activities had “an unmistakably foreseeable effect
within the United States” and “could reasonably be expected to be visited upon United States
shareholders.” SEC v. Sofipoint, Inc.,No. 99 CIV 2951 (GEL), 2001 WL 43611, at *5
(S.D.N.Y. Jan. 18,2001) (citing SEC v. Unifund SAL, 910 F.2d 1028, 1033 (2d Cir. 1990));
see also SEC v. Euro Security Fund, COIM SA, No. 98 CIV. 7347 (DLC), 1999 WL 76801,
at *2(S.D.N.Y. 1999). This requirement is easily met when a foreign defendant buys or sells
securities traded exclusively on an exchange located in the United States, because such
conduct “creates the near certainty that United States shareholders ... would be adversely
affected.” Euro Sec. Fund, 1999 WL 76801, at *3; see also Unifund SAL, 910 F.2d at 1033;
Softpoint, 2001 WL 43611, at *5 (citations omitted).

B. The Court Should Enter an Order Immediately Freezing Assets

1. The legal standards for an asset freeze

In this emergency action, the SEC, who has an obligation to protect public interest, seeks
an immediate asset freeze. Such relief turns, in part, on the showing of at least an inference of
securities laws violations. See, e.g., Smith v. SEC, 653 F.3d 121, 128 (2d Cir. 2011); SEC v.
Cavanagh, 155 F.3d 129, 132, 135 (2d Cir. 1998). “An asset freeze is a provisional remedy, the

purpose of which is to ensure that, in the event the SEC obtains a judgment, money will be

8
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 15 of 24

available to satisfy that judgment.” SEC v. Byers, No. 08 Civ. 7104 (DC), 2009 WL 33434, at
*2 (S.D.N.Y. Jan. 7, 2009).

An asset freeze can ensure ‘that any of the funds that may become due,” such as
disgorgement, civil penalty, and prejudgment interest, “can be collected.” Unifund SAL, 910
F.2d at 1041-42 (freeze order on a brokerage account in an amount equal to the potential
disgorgement and civil monetary penalty was appropriate relief). See also SEC v. First Jersey
Sec., Inc., 101F.3d 1450, 1476 (2d Cir. 1996); Int’l Controls Corp. v. Vesco, 490 F.2d 1334,
1347 (2d Cir. 1974).

Because the SEC seeks to protect the public interest, the standard for issuing injunctive
relief differs from that required for a private party. Unifund SAL, 910 F2d at 1035-36 (“the
standards of public interest, not the requirements of private litigation, measure the propriety
and need for injunctive relief‘) (quoting Hecht Co. v. Bowles, 321 U.S. 321, 331 (1944)). To
obtain an asset freeze at the temporary restraining order or preliminary injunction stage, the
SEC need only show “either a likelihood of success on the merits, or that an inference can be
drawn that the party has violated the federal securities laws.” Smith v. SEC, 653 F.3d at 128
(internal quotations omitted); see also SEC v. Dubovoy, No. 15-CV-06076-MCA-MAH, 2015
WL 6122261 at *6 (D.N.J. Oct. 16,2015) (citing Smith). As a result, this standard is
considerably lower than that required in civil litigation between private parties; the SEC does
not have to show arisk of irreparable injury. See Unifund SAL, 910 F.2d at 1036; SEC v.
Cavanagh, 155 F.3d at 132. Where a freeze order is appropriate, a court may freeze any
available assets, including assets not traceable to the fraud. SEC v. Grossman, 887 F. Supp.
649, 661 (S.D.N.Y. 1995), affd, SEC v. Estate of Hirshberg, 101 F.3d 109 (2d Cir. 1996).

2. There is strong circumstantial evidence of insider trading
This Application presents strong circumstantial evidence that Defendants engaged in

9
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 16 of 24

insider trading in Anadarko options. Section 10(b) of the Exchange Act prohibits insider trading.
United States v. Newman, 773 F.3d 438, 445 (2d Cir. 2014). A person is liable under Section
10(b) of the Exchange Act and Rule 10b-5 thereunder for illegal insider trading when he obtains
material,’ nonpublic information intended to be used only for a proper purpose, and then
misappropriates or otherwise misuses that information in breach of a fiduciary duty, or other
duty arising out of a relationship of trust and confidence, to make “secret profits” by trading or
tipping others. Dirks v. SEC, 463 U.S. 646, 654 (1983).

Both tippers and tippees can be liable for insider trading. “‘A tipper is liable for insider
trading if she has a duty to keep material nonpublic information confidential, she tips someone
who could use the information in connection with securities trading, and she personally benefits
from giving the tip. By secretly exploiting material nonpublic information for personal gain, the
tipper deceptively breaches her duty to shareholders (classical theory) or her source
(misappropriation theory), violating § 10(b).” SEC v. One or More Unknown Traders in
Securities of Onyx Pharmaceuticals, Inc., No. 13-CV-4645 (JPO), 2014 WL 5026153, at *5
(S.D.N.Y. Sept. 29, 2014) (citing Obus, 693 F.3d at 286, 289).

Assuming that the tipper has breached a duty, a tippee may be liable under the classical
or misappropriation theory. A tippee is liable for classical insider trading where:

(1) the corporate insider was entrusted with a fiduciary duty; (2) the corporate

insider breached his fiduciary duty by (a) disclosing confidential information to a

tippee (b) in exchange for a personal benefit; (3) the tippee knew of the tipper’s

breach, that is, he knew the information was confidential and divulged for

personal benefit; and (4) the tippee still used that information to trade in a security
or tip another individual for personal benefit.

 

3 Nonpublic information about an acquisition is plainly material, especially in light of a stock price increase once the
information becomes public. See, e.g., SEC v. Obus, 693 F.3d 276, 290 n.3 (2d Cir. 2012) (“Unannounced
acquisitions are a prototypical example of material non-public information.”); SEC v. Warde, 151 F.3d 42, 47 (2d
Cir. 1998) (holding that materiality was “confirmed by the fact that the stock price jumped when [the] information
was made public”).

10
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 17 of 24

United States v. Newman, 773 F.3d 438, 445 (2d Cir. 2014).

Alternatively, a tippee may be liable under a misappropriation theory. “An alternative,
but overlapping, theory of insider trading liability, commonly called the ‘misappropriation’
theory, expands the scope of insider trading liability to certain other ‘outsiders,’ who do not have
any fiduciary or other relationship to a corporation or its shareholders.” Jd. at 445. “Liability
may attach where an ‘outsider’ possesses material non-public information about a corporation
and another person uses that information to trade in breach of a duty owed to the owner.” Jd. at
445-46 (citing United States v. O'Hagan, 521 U.S. 642, 652-53 (1997)); United States v. Libera,
989 F.2d 596, 599-600 (2d Cir. 1993)).

Courts routinely find an inference of insider trading when unusual and suspicious trading
is present. A trade is “unusual,” if made “in amounts dramatically out of line with prior trading
practices and at times calculated to maximize personal benefit from undisclosed inside
information.” In re Gildan Activewear, Inc. Sec. Litig., 636 F. Supp. 2d 261, 270 (S.D.N.Y.
2009) (quotation omitted). The inquiry is highly context-specific. Russo v. Bruce, 777 F. Supp.
2d 505, 517 (S.D.N.Y. 2011). Furthermore, “[p]roof of insider trading can well be made through
an inference from circumstantial evidence and not solely upon a direct testimonial confession.”
SEC v. Singer, 786 F. Supp. 1158, 1164 (S.D.N.Y. 1992); see also SEC v. Roazak, 495 F. Supp.
2d 875, 887-89 (N.D. Ill. 2007) (collecting cases holding that “the SEC is entitled to prove its

case through circumstantial evidence.”).

The evidence here raises a strong inference that Defendants have violated the insider
trading laws, given the highly suspicious nature of the timing, size, and profitability of these
trades. As discussed above, in advance of the Announcement, Defendants purchased 1,650

Anadarko calls. These calls, with limited exception: (a) were purchased out-of-the-money and

11
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 18 of 24

shortly before the Announcement; (b) were set to expire in the near term; (c) were purchased
while acquisition discussions were active and at times aligned with key events in those
discussions; (d) represented a large percentage of the respective option series; and (e) resulted in,
or are in a position to result in, windfall profits. Further, reports from another industry regulator
show (f) no Anadarko hedging in the accounts and (g) no other reportable Anadarko options
trading in the accounts during the preceding year.

All of these facts provide a more than sufficient basis for an emergency asset freeze. The
fact that the SEC has not identified the traders does not, at this early stage in the litigation,
undermine the validity of the SEC’s claims. See, e.g., SEC v. One or More Unknown Traders in
Sec. of Bioverativ, Inc., 2018 WL 2244463; SEC v. One or More Unknown Traders in Sec. of Gen.
Commce’n, Inc., 2017 WL 1407514; SEC v. One or More Unknown Traders in Sec. of Onyx
Pharm., Inc., 2014 WL 5026153 (Attached as Exhibits B-D.)

3. Defendants are very likely to dissipate their ill-gotten gains

The evidence of insider trading in the subject accounts, combined with the dissipation
risk, demonstrates a strong basis for an asset freeze. Asset freeze orders are “less burdensome on
defendants than other types of injunctive relief; for that reason, the required showing of success
on the merits (or a permissible inference) is lower, especially if the freeze order is limited in
duration.” Onyx, 2014 WL 5026153, at *8. In determining the necessity for a freeze, the Court
may “factor the concern that defendants will dissipate their assets or transfer them beyond the
jurisdiction of the United States.” SEC v. Dubovoy, 2015 WL 6122261, at *3 (D.N.J. Oct. 16,
2015) (renewing asset freeze at preliminary injunction, noting that “the fact that [the defendant
who] controls the foreign entities, lives abroad raises a serious concern that he may transfer
corporate funds beyond the Court's jurisdiction and dissipate the assets available for any eventual

award”).

12
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 19 of 24

In Unifund SAL, the Second Circuit found that a freeze order was appropriate where there
was a basis to infer insider trading, even when there was insufficient evidence to prove all of the

elements at the pre-trial stage, and noted:

There is a basis to infer that the appellants traded on inside information,
and while the Commission is endeavoring to prove at trial the requisite
element of trading in breach of a fiduciary duty of which the defendants
were or should have been aware, the Commission should be able to
preserve its opportunity to collect funds that may yet be ordered
disgorged.

910 F.2d at 1041; see also SEC v. Spivak, 194 F. Supp. 3d 145, 161 n.4 (D. Mass. July 12, 2016)
(noting decisions holding that “if a tip took place under circumstances known only to the
defendant and the tipper, the plaintiff may plead a belief about the content and the circumstances
of the tip, coupled with particular facts supporting that belief”), citing Onyx, 2014 WL 5026153,
at *4); accord SEC v. Payton, 97 F. Supp. 3d 558, 563 n.3 (S.D.N.Y. 2015).

An asset freeze is particularly appropriate here given the clear risk of imminent asset
dissipation, especially considering that the Defendants are likely foreigners. See, e.g., SEC v.
Gonzalez de Castilla, 145 F. Supp. 2d. 402, 420 (S.D.N.Y. 2001) (defendant’s “status as a citizen
and resident of Mexico with accounts at Mexican banks raises a danger that the funds would be
dissipated or transferred beyond this Court’s jurisdiction if his account did not remain frozen.”);
SEC v. Sonja Anticevic, et al., No. 05 Civ. 6991 (KMW), 2005 WL 1939946 (S.D.N.Y. Aug. 5,
2005) (freezing the assets of a foreign citizen to avoid dissipation of assets); SEC v. Well
Advantage Ltd., et al., No. 12-cv-5786 (RJS), Docket Nos. 15, 35 (S.D.N.Y. Aug. 6 & 22, 2012)
(freezing the assets of a foreign citizen to avoid dissipation of assets).

Courts in this district and elsewhere routinely grant asset freezes under similar
circumstances. See, e.g., Compania Internacional Financiera S.A., 2011 WL 3251813, at *8-13

(granting asset freeze and noting that “on its own, [defendant]’s suspicious trading activity

13
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 20 of 24

provides an inference of insider trading without any assumption that [his] activities were
coordinated with or connected to the trading by [co-defendants]”); SEC v. Xia, No. 15 Civ.
03320 (S.D.N.Y. May 5, 2015) (granting emergency asset freeze based on suspicious trading);
SEC v. One of More Purchasers of Call Options for the Common Stock of CNS, Inc., No. 06-
4540 (Oct. 12, 2006) (granting emergency asset freeze over foreign-held accounts that traded
suspiciously in advance of acquisition); SEC v. One or More Unknown Traders in Sec. of
Bioverativ, Inc., 18 CIV. 701 (JGK), 2018 WL 2244463 (attached as Exhibit B); SEC v. One or
More Unknown Traders in Sec. of Gen. Commc’n, Inc., 17 CIV. 2659 (KPF), 2017 WL 1407514
(attached as Exhibit C); SEC v. One or More Unknown Traders in Sec. of Onyx Pharm., Inc., No.
13- 4645, (S.D.N.Y. July 10, 2013) (attached as Exhibit D); SEC v. One or More Unknown
Purchasers of Sec. of Telvent GIT, SA, No. 11-CV-3794 (TPG) (S.D.N.Y. June. 3, 2011) (attached
as Exhibit E); SEC v. One or More Unknown Purchasers of Options of Intermune, Inc., No. 10-
9560 (S.D.N.Y. Dec. 23, 2010) (attached as Exhibit F).

Moreover, asset freezes are not limited to the profits of a fraud—rather, they are designed
to preserve enough assets to satisfy the full monetary relief the SEC may seek at the end of the
case. This includes disgorgement and civil penalties. See SEC v. Maillard, No. 13-cv-5299
(VEC), 2014 WL 1660024, at *4 (S.D.N.Y. April 23, 2014); SEC v. Credit Bancorp Ltd., No. 99
Civ. 11395, 2010 WL 768944, at *3 (S.D.N.Y. March 8, 2010). And the freeze order should
preserve the “maximum” or “complete” amounts that the SEC might ultimately obtain. SEC v.
Schiffer, No. 97 Civ. 5853(RO), 1998 WL 307375, at *7 (S.D.N.Y. June 11, 1998).

As demonstrated above, an emergency asset freeze is appropriate because of the serious
risk that the substantial proceeds of the Defendants’ trading will soon move beyond the

jurisdiction of U.S. courts and may never be recovered. The account holder in the Renaissance

14
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 21 of 24

Account has requested the clearing broker to transfer Anadarko securities overseas, and the
account holder in the Cowen Account has already transferred Anadarko securities from the
clearing broker to a different brokerage firm and requested the transfer of additional securities.
(Cohen Decl., 24, 26.) Without immediate action, it is likely that these shares and the
proceeds of the option sales will be transferred outside of the United States.

Because the accounts at issue are foreign accounts controlled by people who either
recently have transferred, or are expected to transfer, the proceeds of the trading abroad, and
because of the highly suspicious nature of the trading, there are ample grounds for granting an
asset freeze in this case. As cited above, courts have repeatedly granted the SEC’s preliminary
asset freeze applications under similar circumstances.

C. An Order Requiring Identifying Information Is Necessary To Conduct
This Litigation Effectively

The SEC also seeks an order requiring each Defendant to promptly submit identifying
information to this Court and the SEC, including (a) Defendant’s name, all business and
residence addresses, postal box numbers, telephone numbers, facsimile numbers, e-mail
addresses, and nationality; and (b) a listing of each account with any financial institution or
brokerage firm maintained by the Defendant or for Defendant’s direct and indirect beneficial
interest. Such identifying information will assist the SEC in pursuing discovery and in
effectuating the asset freeze, and will ensure that the SEC is able to effect service in a manner
most likely to provide prompt actual notice.

D. An Order Granting Expedited Discovery Is Appropriate

The SEC also requests that it be permitted to immediately commence limited discovery
in this matter, including discovery pursuant to Federal Rules of Civil Procedure 30, 33, 34, 36,

and 45. The power to order such expedited discovery is clearly within the Court’s broad

15
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 22 of 24

authority to regulate discovery, see FED. R. CIV. P. 26(D)(L), as well as its equitable power to
order all necessary ancillary relief. “Expedited discovery is particularly appropriate when a
plaintiff seeks injunctive relief because of the expedited nature of injunctive proceedings.”
Ellsworth Assocs., Inc. v. United States, 917 F. Supp. 841, 844 (D.D.C. 1996) (citing cases).
And Courts routinely authorize expedited discovery in matters such as these. See e.g., Unifund
SAL, 910 F.2d at 1030 (noting the district court’s order of expedited discovery); SEC v.
Vaskevitch,657 F. Supp. 312, 313 (S.D.N.Y. 1987) (same).

E. An Order Permitting Alternative Means of Service Is Necessary

In addition, the SEC requests authorization to serve the Defendants with all of the
documents supporting its ex parte application via the brokers who cleared the trades on behalf of
the customers, and by electronic mail. This will ensure that Defendants obtain prompt notice of
this application. Indeed, even for more formal service of the Complaint and Summons, Rule
4(f)(3) of the Federal Rules of Civil Procedure provides that the Court may authorize alternative
means to effect service of process. See Unifund SAL, 910 F.2d at 1033 (service on foreign
investor was proper where the papers were delivered to investor’s broker, which forwarded the
papers to foreign country where they were received by the investor); SEC v. Dubovoy, 2016
WL 7217607 (D.N.J. Dec. 13,2016) (permitting service by email and through a broker on
insider trading defendants located in Russia); SEC v. Babikian, No. 14 Civ. 1740, 2014 WL
2069348 (S.D.N.Y. Apr. 21, 2014) (order noting that the Court had “permitted alternative
service of process on [defendant] via email” for Canadian citizen whose whereabouts were
unknown); FTC v. Pecon Software, Inc., Nos. 12 Civ. 7186, 12 Civ. 7188, 12 Civ. 7191, 12
Civ. 7192, 12 Civ. 7195, 2013 WL 4016272, at *5(S.DN.Y. Aug. 7, 2013) (“Service by
email alone comports with due process where a plaintiff demonstrates that the email is likely

to reach the defendant.”) (citations omitted).

16
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 23 of 24

F. An Order Should Issue Prohibiting the Alteration or Destruction of
Documents and Other Records

In order to protect all documents necessary for full discovery in this matter, the SEC
also seeks an order preventing the alteration or destruction of documents. Such orders are
routinely granted to protect the integrity of the litigation. See, e.g., Unifund SAL, 910 F.2d at
1040,n.11; SEC v. Lybrand, No. 00-CV-1387 (SHS), 2000 WL 913894 at *12 (SD.N.Y. July
6, 2000) (“an order barring the alteration or destruction of documents is also appropriate”).

G. A Repatriation Order Is Appropriate

Finally, the SEC seeks a repatriation order requiring the Defendants to return all
trading proceeds that may be located outside this Court’s jurisdiction to identified accounts in
the United States. Section 21(d)(5) of the Exchange Act authorizes the Court to grant equitable
relief “that may be appropriate or necessary for the benefit of investors.” 15 U.S.C. § 78u(d)(5).
Under this provision, courts routinely order defendants (and relief defendants) to repatriate illicit
profits that they have moved abroad, usually to help effectuate an asset freeze. See, e.g., SEC v.
Compania Internacional Financiera S.A., 2011 WL 3251813, at *13 (finding an order to
repatriate or transfer assets to the U.S. was warranted even where there was no evidence that ill-
gotten funds ever resided in the U.S.); SEC v. Aragon Capital Advisors, LLC, 2011 WL
3278642, at *10 (S.D.N.Y. July 26, 2011) (finding that a repatriation order was warranted where
a relief defendant received ill-gotten gains while she was living overseas).

Such equitable relief is appropriate where the SEC seeks disgorgement in its prayer for
relief. SEC v. Illarramendi, No 1\-civ-78, 2011 WL 2457734, at *7(D. Conn. June 16,
2011). Courts frequently enter repatriation orders to enforce freeze orders of assets held
abroad. See SEC v. Resource Dev. Int’l LLC, 160 F. App’x 368 (5th Cir. Dec. 21, 2005)

(affirming asset freeze and repatriation order); SEC v. Banner Fund Int’l, 211 F.2d 602 (D.C.

17
Case 1:19-cv-03785-GHW Document 10 Filed 05/09/19 Page 24 of 24

Cir. 2000); SEC v. Aimsi Tech., Inc., 650 F. Supp. 2d 296 (S.D.N.Y. 2009). Such an order is
appropriate here. Repatriation is needed to effectuate the asset freeze, in the event any proceeds
from the trades have already been transferred out of the United States.

H. The Court Should Enter an Order to Show Cause Why a Preliminary
Injunction Should Not Be Entered

The continuation of any relief obtained pursuant to this Application, and the consequent
preservation of the status quo, is dependent upon the Court’s entry of apreliminary injunction
within fourteen days. FED. R. Civ. P. 65(b)(2). Accordingly, the SEC requests that the Court
enter an order requiring Defendants to show cause why a preliminary injunction imposing the
same relief as set forth in the temporary restraining order should not be entered.

IV. CONCLUSION

For the foregoing reasons, and those set forth in the accompanying declarations, the
SEC respectfully requests that the Court issue the relief set forth in the order submitted with
this motion.

Dated: April 29, 2019 Respectfully submitted,

 

  

 

¥

aIN

  

EFE ERNS
bernsteink\ -2OV
B. DAVID FRASER"
fraserb@sec.gov
SECURITIES AND EXCHANGE
COMMISSION
801 Cherry Street, Suite 1900
Fort Worth, Texas 76102
(817) 900-2607

Counsel for Plaintiff
Securities and Exchange Commission

* Not admitted in SDNY, pro hac vice application filed herewith

18
